PER CURIAM.
In this proceeding we have considered a petition of The Florida Bar to amend both Section 19 of the Revised 1977 Rules of the Supreme Court of Florida relating to admissions to the Bar and Section 10(a) of the Rules and Regulations of the Florida Board of Bar Examiners.
The proposed change would require applicants to be residents of Florida for at least six calendar months immediately prior to filing their application for admission to the Bar or to state that the applicant intends to maintain residence in Florida for a period of at least six calendar months, commencing not later than two months after the date upon which applicants would first take the Florida Bar examination. To comply with the residence, the applicant would be required to be physically present in this State for at least 150 days during the six-month period of residence.
Upon consideration of the petition, briefs and arguments we have determined that *1363the proposed residency requirements should not be adopted.
Accordingly, the petition is denied.
It is so ordered.
OVERTON, C. J., and ADKINS, ENGLAND, SUNDBERG and HATCHETT, JJ., concur.
BOYD, J., concurs specially with an opinion.
ALDERMAN, J., concurs specially with an opinion.